Citation Nr: 1233936	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-18 217	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus due to Agent Orange exposure.

2.  Entitlement to service connection for a thyroid condition, including hypothyroidism, also due to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to March 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran testified at a videoconference hearing before the undersigned judge in November 2011.


FINDINGS OF FACT

1.  The Veteran did not serve in country in Vietnam, meaning either on the landmass or inland waterways, nor did the circumstances of his service involve duty or visitation in Vietnam or to other locations where Agent Orange was sprayed.

2.  His Type II Diabetes Mellitus and thyroid condition initially manifested many years after his military service and have not been shown by competent and credible evidence to be related to any event, injury or disease during his service.


CONCLUSION OF LAW

His Type II Diabetes Mellitus and thyroid condition were not incurred in or aggravated by his military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.300, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The Veteran has received this required notice.  In an October 2007 letter, the RO notified him of the information and evidence needed to substantiate his claims of entitlement to service connection, including the division of responsibilities between him and VA in obtaining the necessary supporting evidence.  In February 2008, the RO deferred adjudicating his claims due to the decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reversing Haas v. Nicholson, 20 Vet. App. 207 (2006), which clarified the regulations concerning Agent Orange exposure and military service in the Republic of Vietnam during the Vietnam War.  The RO initially adjudicated his claims in the March 2009 decision at issue, so not until after providing the required notice, therefore in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

VA also has satisfied its duty to assist him by obtaining all relevant evidence in support of his claims, including his service treatment records (STRs), service personnel records (SPRs), and records of any pertinent evaluation or treatment he has received since service.  The RO also made an appropriate request to the Army and Joint Services Records Research Center (JSRRC) for information about his service aboard the U.S.S. Yorktown, including a review of the vessel's deck logs and other records.  The results of the search request are contained in the claims file.

A medical examination has not been performed or medical opinion obtained with respect to either of his claimed conditions.  However, the Board finds that the evidence, which reveals that he did not have complaints (e.g., relevant symptoms) regarding either claimed disability during service, or a relevant diagnosis, and no suggestion of an association between either condition and his military service, warrants concluding that a remand for an examination and/or opinion is not necessary to decide these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As the service and post-service medical records provide no association of these claimed conditions with his military service, the Board has no grounds for obtaining a VA examination and medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, though, simply stated, the standards of McLendon are not met with respect to the Veteran's pending disability claims. 

In the absence of evidence of a relevant in-service disease or injury, referral of these claims to obtain an examination and/or medical nexus opinion as to the etiology of these claimed conditions would, in essence, place the examining physician in the role of fact finder.  This is the Board's responsibility.  In other words, any medical opinion providing a nexus, i.e., link between these conditions and his military service necessarily would be based solely on his uncorroborated assertions regarding what supposedly occurred in service.  VA is not obligated to provide an examination in this circumstance merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004). 

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.)  In the present case, the Veteran's claim of entitlement to service connection is predicated on his presumptive exposure to Agent Orange.  Thus, as will be explained, since this claimed event in service has not been shown to have occurred, he necessarily cannot have any consequent disability.  And as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist him with these claims has been met.  38 U.S.C.A. § 5103A. 

II.  Entitlement to Service Connection for Type II Diabetes Mellitus

The Veteran claims that his Type II Diabetes Mellitus is the result of his military service, so a service-connected disability.  Specifically, he claims this condition is from his exposure to herbicides, including especially the dioxin in Agent Orange, in his military service during the Vietnam War.


Service connection is granted for disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or, if a preexisting condition, for aggravation of this condition during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish his entitlement to direct service connection, there must be (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain conditions like diabetes are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Type II Diabetes Mellitus (i.e., adult-onset diabetes) also may be service connected on the basis that it is presumptively associated with Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  First, however, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or at some other location that Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Vietnam service requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162-63 (1997).  Type II Diabetes Mellitus is one of the presumptive diseases listed in § 3.309(e), and the Veteran's more recent medical records document his treatment for this condition.

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App 164, 167 (1999).

But in order for the presumption of herbicide exposure to apply, the Veteran must have had qualifying service in the Republic of Vietnam during the Vietnam era or elsewhere where herbicides like Agent Orange were used or sprayed.  Quite recently, a new provision expanding the herbicide presumption was instituted for certain Veterans who served in Korea along the demilitarized zone (DMZ).  See 76 Fed. Reg. 4245 (January 25, 2011).  Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

(a)(6)(iv) A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 

These amendments are applicable to all applications for benefits that are received by VA on or after February 24, 2011, and to all applications for benefits that are pending before VA, the Court, or the Federal Circuit on February 24, 2011.  76 Fed. Reg. 4245 (January 25, 2011).  In addition, service on certain air force bases in Thailand has recently also been included in the presumption.  VA Fast Letter 09-20 (May 6, 2009).  In this particular case at hand, however, the Veteran does not have qualifying Korea or Thailand service, so his claiming entitlement to service connection, instead, entirely on the premise he had service in Vietnam.

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id. (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

As already noted, Type II Diabetes Mellitus is a condition for which the Veteran may claim presumptive service connection based on exposure to Agent Orange (so under 38 C.F.R. § 3.309(e)), as well as because it is a chronic condition, per se (so also a presumptive condition under the alternative provisions of § 3.309(a)).  His STRs are unremarkable for any complaints, treatment or diagnosis of diabetes during his active military service or even within the one-year presumptive period following his discharge.  Rather, the earliest suggestion he had diabetes was in December 1996 when he had a blood sugar test.  The physician reported "possible diabetes."  There was low blood sugar on a series of subsequent tests in 1999.  The Veteran's most recent treatment records show he remains 
insulin-dependent, however.  So the Board accepts that he has Type II Diabetes Mellitus.

But to warrant granting presumptive service connection, it still has to be shown he was exposed to Agent Orange during his military service.  Regarding exposure to Agent Orange in Vietnam, it requires service in country - meaning on the landmass and includes service on the inland waterways - but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168, 1184-86 (Fed. Cir. 2008); 66 Fed. Reg. 23166 (May 8, 2001).  What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication and Procedure Manual (hereinafter, "Manual") for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  Manual, M21-1MR, Part 4, Subpart. II, ch. 2, sec. C(10)(k) (December 16, 2011).  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  The Manual does note an exception regarding Veterans who served as a coxswain aboard the ship and reported going ashore during anchorage.  Id.

During his hearing testimony, the Veteran explained that he served on board the U.S.S. Yorktown between 1963 and 1966 and was in a landing party that was sent onshore to Vietnam "twice" to retrieve Marines who had been shot in order to then bring them to the vessel.  However, his SPRs do not show duties like this in relation to his primary job description, which was a machinist's mate according to his testimony.  But to try and independently verify this claimed stressor, the RO sent a records request to the JSRRC for information about the path of the Yorktown.  According to the JSRRC, the Yorktown did not have any combat operations or participation in the Vietnam conflict when it entered Republic of Vietnam territorial waters in the spring of 1963, 1965, and 1966.  There was no record of Marines leaving the vessel to go on the mainland, and the ship never docked, transited inland waterways, or released personnel to go onshore.  The deck logs of the Yorktown corroborate with this history and do not show that servicemen went onshore.  In addition, an earlier request to the JSRRC dated in May 2009 indicates there is no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.

This patent factual conflict between the Veteran's hearing testimony and the records of the JSRRC concerning the activities of the Yorktown is not dispositive of his claim, however.  It is permissible for the Board to accept his more specific and personal recollections over objective statements of policy or neutral job descriptions to determine the likelihood he went ashore as alleged.


Ultimately, though, primarily for two reasons, the Board finds that it is less likely than not he went ashore to mainland Vietnam while he was stationed aboard the Yorktown.  First, in his initial claim for benefits for hearing loss in June 2006, he indicated that he did not serve in Vietnam.  Because a claim for disability compensation based on hearing loss does not require service in Vietnam, that earlier statement (concession) on his initial application is especially probative because he had no interest in misrepresenting his service at that point in time.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Cf. Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

Second, the weight of the objective evidence ultimately outweighs his uncorroborated testimony that he went ashore twice while stationed aboard the Yorktown.  While the nature of his claim is difficult to prove in any case, it is especially difficult to reconcile with his duty assignment aboard a large deep-water aircraft carrier.  The Yorktown is not among the naval vessels known to have operated in Vietnam's internal waterways, known to have docked on shore, or known to have crew members go onshore, and indeed there is no evidence that any other aircraft carriers comparable to the Yorktown's size docked or had crew members go onshore during the Vietnam War.  The deck logs do not indicate that crew members left the ship to go ashore, and there is no evidence that Agent Orange was transported on board aircraft carriers.  The evidence shows that the Yorktown was a "blue water" vessel, not instead "brown water" vessel.  In the absence of more specific testimony reconciling the Veteran's experiences with the clear weight of the objective evidence, his testimony is an insufficient basis on which to grant this claim.

Because the Board must deny service connection for Type II Diabetes Mellitus on the basis of presumptive Agent Orange exposure during the Veteran's military service, as he has not shown that he went ashore in Vietnam, he may prove service connection directly.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, as there is no evidence in his STRs that he had diabetes during or immediate after service, including within the one-year presumptive period following the conclusion of his service, there is no basis for concluding this condition was directly or presumptively incurred in service.  Indeed, the record indicates he did not have a diabetes diagnosis until 1996, so the Board finds that the evidence preponderates against a finding that his diabetes incepted in service or was aggravated by his service.

III.  Entitlement to Service Connection for a Thyroid Condition

The Veteran also claims that his thyroid condition is service connected.  His most recent treatment records show he has deficient levels of thyroid stimulating hormone (TSH) and has hypothyroidism.  However, a thyroid condition is not among the medical conditions presumptively linked to Agent Orange (herbicide) exposure under 38 C.F.R. § 3.309(e).  As a consequence, the Veteran needs to instead show direct service connection in order to receive disability compensation for his thyroid condition.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

His STRs are unremarkable for suggestion of a thyroid condition, either in the way of a relevant complaint (pertinent symptom), instance of treatment, or diagnosis.  The earliest recorded treatment for this condition according to the evidence in his file was in October 1994, so nearly thirty years after his separation from the armed forces.  


But in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint, instance of treatment, or initial diagnosis until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  The concept of continuity of symptomatology, incidentally, on applies when the condition at issue was documented ("noted") in service, which was not the situation here.  38 C.F.R. § 3.303(b).  But see, as well, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the record does not contain any suggestion the Veteran's thyroid condition is related to his active military service.  In addition, he did not offer testimony during his hearing that his thyroid condition dates from the time of his military service or immediately thereafter.  Because of this, his claim for service connection for his thyroid condition must be denied because he not only has to establish he has this claimed condition, but also that it is related or attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As the preponderance of the evidence is against his claims for service connection both for diabetes mellitus and for a thyroid condition, the doctrine of reasonable doubt is not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for service connection for Type II Diabetes Mellitus is denied.

The claim for service connection for a thyroid condition also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


